NO. 12-21-00192-CV

                              IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                          TYLER, TEXAS

 BRIAN A. SMALE,                                          §       APPEAL FROM THE
 APPELLANT

 V.                                                       §       COUNTY COURT

 WOOD COUNTY,
 APPELLEE                                                 §       WOOD COUNTY, TEXAS

                                       MEMORANDUM OPINION
        In this interlocutory appeal, pro se Appellant Brian A. Smale challenges the trial court’s
granting of the plea to the jurisdiction filed by Appellee, Wood County (“the County”). 1 We affirm
the trial court’s judgment.


                                                BACKGROUND
        Smale filed suit against the County in the Justice Court, Precinct 2, of Wood County, Texas.
In his first amended petition in the justice court, Smale pleaded that the cost estimate for the clerk’s
record he requested for his appeal in another proceeding 2 was “overstated” and included more
items than he requested and more items than required by Rule 34.5 of the Texas Rules of Appellate
Procedure.     In addition, Smale asserted that he had not received a refund for his alleged
overpayment for the reporter’s record. In his prayer for relief, Smale sought (1) an order
compelling the Wood County District Clerk to provide him with an electronic copy of the clerk’s
record, (2) an order compelling the court reporter to provide a supporting invoice and remit a


         1
           See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(8) (West Supp. 2021) (authorizing interlocutory appeal
of an order granting or denying a governmental unit’s plea to the jurisdiction).
        2
         Smale v. Thurman, No. 12-20-00202-CV, 2021 WL 5115353 (Tex. App.—Tyler Nov. 3, 2021, no pet.)
(mem. op.).
refund for the cost of the reporter’s record, (3) denial of the County’s plea to the jurisdiction, (4)
an order granting Smale discovery, (5) court costs, and (6) “other and further relief to which the
Plaintiff may be justly entitled, including all necessary writs.” The justice court dismissed Smale’s
claim for lack of subject matter jurisdiction.
        Smale appealed the justice court’s order dismissing the case to the County Court of Wood
County, Texas, and the County filed a plea to the jurisdiction, in which it argued that the justice
court lacked jurisdiction to grant injunctive relief and asserted that because the County Court’s
jurisdiction is derivative of the Justice Court’s jurisdiction, the County Court likewise lacked
subject matter jurisdiction. The County Court 3 signed an order granting the County’s plea to the
jurisdiction and dismissing the case. Smale then appealed the County Court’s order to this Court.


                                    SUBJECT MATTER JURISDICTION
        In his sole appellate issue, Smale argues that the trial court erred by granting the County’s
plea to the jurisdiction.
Standard of Review and Applicable Law
        Subject matter jurisdiction is essential to a court’s authority to decide a case. City of
Houston v. Rhule, 417 S.W.3d 440, 442 (Tex. 2013); Tex. Assoc. of Bus. v. Tex. Air Control Bd.,
852 S.W.2d 440, 443 (Tex. 1993). Because subject matter jurisdiction presents a question of law,
we review the County Court’s ruling on the County’s plea to the jurisdiction de novo. See Tex.
Dep’t of Transp. v. A.P.I. Pipe & Supply, LLC, 397 S.W.3d 162, 166 (Tex. 2013); Mayhew v.
Town of Sunnyvale, 964 S.W.2d 922, 928 (Tex. 1998). In reviewing a plea to the jurisdiction, we
review the pleadings and any evidence that is relevant to the jurisdictional issue. Tex. Dep’t of
Criminal Justice v. Miller, 51 S.W.3d 583, 587 (Tex. 2001).
        The Texas Constitution created justice courts and granted them exclusive original
jurisdiction over civil cases in which the amount in controversy is $200 or less. TEX. CONST. art.
5, § 19. In addition to the jurisdiction and powers provided by the Texas Constitution and other
law, justice courts have exclusive original jurisdiction of civil cases in which the amount in
controversy is not more than $20,000, cases of forcible entry and detainer, and foreclosure of
mortgages and enforcement of liens on personal property when the amount in controversy is


        3
         The County Court judge in this case is the Honorable Rebecca Simpson, sitting by assignment after County
Judge Lucy Hebron recused herself.


                                                       2
otherwise within the justice court’s jurisdiction. 4 TEX. GOV’T CODE ANN. § 27.031(a)(1) (West
Supp. 2021); see TEX. R. CIV. P. 500.3.
         Unless expressly authorized by the Legislature, justice courts do not have jurisdiction to
issue writs of injunction or mandamus. Bowles v. Angelo, 188 S.W.2d 691, 693 (Tex. Civ. App.—
Galveston 1945, no pet.) (concluding that “if the jurisdiction necessary to relieve against a wrong
is not to be found in the specific grants of jurisdiction to the justice [court] or the county court,
then it has either been specifically granted to the district court, or conferred upon that court in the
grant to it of all residuary jurisdiction.”); Tex. Soap Mfg. Corp. v. McQueary, 172 S.W.2d 177,
180 (Tex. Civ. App.—El Paso 1943, no writ) (holding that a justice court “has no jurisdiction to
issue writs of injunction”); Trustees of Crosby Indep. Sch. Dist. v. West Disinfecting Co., 121
S.W.2d 661, 664 (Tex. Civ. App.—Dallas 1938), writ dism’d, 135 Tex. 492, 143 S.W.2d 749
(1940) (stating that justice courts “cannot exercise the extraordinary powers of equity jurisdiction
in granting injunctions” because “such powers are conferred exclusively on the district courts.”);
Poe v. Ferguson, 168 S.W. 459, 460 (Tex. Civ. App.—Fort Worth 1914, no writ) (holding that
neither “the Constitution or laws” grant justice courts jurisdiction to issue writs of injunction); see
also TEX. CONST. art. 5, § 8 (providing that district courts have the power to issue writs necessary
to enforce their jurisdiction).
Analysis
         A party may appeal a justice court’s decision to a county court if the amount in controversy
or the judgment exceeds $250, not including costs, and the appeal will be by trial de novo in the
county court. TEX. GOV’T CODE ANN. § 26.042(e) (West Supp. 2021); TEX. R. CIV. P. 506.3,
509.8(e), 510.10(c) (all providing that trial de novo is “a new trial in which the entire case is
presented as if there had been no previous trial.”). When a county court is sitting as an appellate
court reviewing a justice court’s decision, the county court’s jurisdiction is derivative of the justice
court’s jurisdiction. Tex. Real Estate Comm’n (TREC) v. Trees, 486 S.W.3d 165, 168 (Tex.
App.—El Paso 2016, no pet.) (citing Murry v. Bank of Am., N.A., No. 02-13-00211-CV, 2014
WL 3536577, at *1 (Tex. App.—Fort Worth July 17, 2014, no pet.) (mem. op.)). Therefore, if a
justice court lacked jurisdiction, a county court likewise lacks jurisdiction. Color Tile, Inc. v.
Ramsey, 905 S.W.2d 620, 622 (Tex. App.—Houston [14th Dist.] 1995, no writ).


         4
           Justice courts also have concurrent jurisdiction with municipal courts and district courts in certain other
instances that are not applicable in this appeal. See TEX. GOV’T CODE ANN. § 27.031(c), (e) (West Supp. 2021).


                                                          3
         As discussed above, in his first amended petition, Smale asked the trial court to compel the
Wood County District Clerk to provide him an electronic copy of the clerk’s record and to compel
the court reporter to provide a supporting invoice and to remit a refund to Smale for the cost of the
reporter’s record. These requests, by their nature, involve injunctive relief to compel the clerk and
the reporter to act in a certain way, and the justice court lacked jurisdiction to grant injunctive
relief. See Trees, 486 S.W.3d at 168; BLACK’S LAW DICTIONARY 800 (8th ed. 2004) (defining
“injunction” as “[a] court order commanding . . . an action” and defining “mandatory injunction
as “[a]n injunction that orders an affirmative act or mandates a specified course of conduct.”).
Because the justice court lacked jurisdiction to grant the injunctive relief Smale requested, the
county court likewise lacked jurisdiction over Smale’s appeal of the justice court’s decision. See
Ramsey, 905 S.W.2d at 622.
         In his brief, Smale argues that the case involves contract law, tort law, “ConTort Doctrine,”
and unconscionability. However, Smale did not plead said causes of action in his first amended
petition. Rather, as discussed above, the substantive relief Smale sought in his live petition was
injunctive in nature. See generally Tarrant Cty. v. McQuary, 310 S.W.3d 170, 173 (Tex. App.—
Fort Worth 2010, pet. denied) (holding that “[t]he pleadings relevant to a review of a plea to the
jurisdiction include amended petitions, the plea to the jurisdiction, and responses filed in
connection with a defendant’s plea to the jurisdiction.”). Therefore, the county court did not err
by concluding that it lacked subject matter jurisdiction and granting the County’s plea to the
jurisdiction.    See Trees, 486 S.W.3d at 168; Ramsey, 905 S.W.2d at 622; BLACK’S LAW
DICTIONARY 800 (8th ed. 2004). For all these reasons, we overrule issue one.




                                                  DISPOSITION
         Having overruled Smale’s sole issue, we affirm the trial court’s judgment. All pending
motions are overruled as moot.

                                                                JAMES T. WORTHEN
                                                                   Chief Justice

Opinion delivered April 29, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                          4
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                            APRIL 29, 2022


                                        NO. 12-21-00192-CV


                                         BRIAN A. SMALE,
                                             Appellant
                                                V.
                                         WOOD COUNTY,
                                             Appellee


                                   Appeal from the County Court
                             of Wood County, Texas (Tr.Ct.No. 7466)


                    THIS CAUSE came to be heard on the appellate record and briefs filed herein,
and the same being considered, it is the opinion of this court that there was no error in the judgment.

                    It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be in all things affirmed, all costs of this appeal are assessed against the
Appellant, BRIAN A. SMALE, and that the decision be certified to the court below for
observance.
                    James T. Worthen, Chief Justice.
                         Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.